Citation Nr: 1746653	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizoid personality.

2.  Entitlement to service connection for an acquired psychiatric disorder, excluding schizoid personality and to include posttraumatic stress disorder (PTSD), adjustment disorder with anxiety and depressed mood, and panic disorder with moderate agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1969 in the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and an April 2011 rating decision of the VA RO in Petersburg, Florida.

With regard to the characterization of the Veteran's claim for an acquired psychiatric disorder, the Board notes that the RO characterized the Veteran's claims as entitlement to service connection for PTSD.  However, in light of the Veteran's VA treatment records, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxiety and depressed mood, and panic disorder with moderate agoraphobia, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder, excluding schizoid personality, and to include PTSD, adjustment disorder with anxiety and depressed mood, and panic disorder with moderate agoraphobia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a rating decision dated in September 1969, the RO denied the Veteran's claim for service connection for a schizoid personality on the basis that schizoid personality was a constitutional or developmental abnormality; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the September 1969 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizoid personality.


CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying service connection for schizoid personality is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for schizoid personality has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a schizoid personality was denied in a September 1969 rating decision.  The RO determined that service connection could not be granted because schizoid personality was a constitutional or developmental abnormality. The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The September 1969 decision thereby became final. 

Since that final decision, the Board finds that the Veteran has not submitted new and material evidence.  The Board finds that the evidence submitted does not show that schizoid personality is not a constitutional or developmental abnormality and the Veteran's most recent examination in April 2011 also shows that the Veteran does not have a current diagnosis of schizoid personality.  Thus, the Board will decline to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for schizoid personality has not been received, the application to reopen is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Simply stated, the standards of McLendon are met in this instance for the Veteran's acquired psychiatric disability claim, and VA's duty to provide a VA opinion have been triggered.  

The Board finds that the etiology of the Veteran's acquired psychiatric disorder(s) remains unclear.  A March 2010 treatment record contained a diagnosis of adjustment disorder with anxiety and depressed mood.  A May 2014 treatment record contained a diagnosis of panic disorder with moderate agoraphobia.  Neither record provided an etiology opinion.  Accordingly, the Board finds a remand is warranted for further evidentiary development as there is insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for the appropriate examination to determine the extent and etiology of the Veteran's acquired psychiatric disorder(s).  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of  all these materials, particularly any exams, in any reports generated. 

a)  The examiner must identify any and all diagnoses, including, but not limited to, "adjustment disorder with anxiety and depressed mood," "panic disorder with moderate agoraphobia," as noted in the March 2010 and May 2014 VA treatment records, and PTSD.

b)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder other than PTSD began during active service or is related to any incident of service.

c)  As part of the opinion, the examiner must address the Veteran's lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

d)  If PTSD is diagnosed according to DSM criteria, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service. If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s). The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


